DETAILED ACTION
The Examiner acknowledges Claims 1 and 6 have been amended and Claims 11-20 have been added.
Response to Arguments
Applicant’s arguments and amendments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1 and 6 have been withdrawn. 
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The first argument is that Zeng’s board is very different to the claimed board in design and application. However, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Pages 7-9 of the remarks summarize the supposed differences but make no reference to any particular claim. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The next argument is about the concave surface on an underside of the upper board section in Claim 2. The Applicant’s Attorney argues that element 58 is a projection which extends from a lower surface of the underside of the upper board section. However, the claim never contemplated the deck board had a 
The next argument is that the underside of the foot being concave is not an obvious matter of design choice in Claim 8. The Applicant’s Attorney argues that the purpose of the foot being concave is for outdoor use. The Examiner has found “outdoor use” or for an “outdoor deck” to be new matter added to the specification and thus is not a reason for such a design. Furthermore, the Applicant argues the foot being concave improves manufacturability. While manufacturability was mentioned in the Specification, is was generally about the deck board itself and not the foot being concave. Thus these arguments trying to prove against Design Choice have not been persuasive.
The final argument is that the concavity of the underside of the upper head sections is not an obvious matter of design choice in Claim 9. The Applicant’s Attorney argues that the concavity improves material usage and product performance. However, the Examiner has found this reasoning to be new matter added to the specification and thus is not a reason for such a design.
Specification
The substitute specification filed 24 January 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The Specification contains new matter. The Specification as filed does not set forth:
The deck board is extruded from a filled thermoplastic polymer material
The deck board is extruded from a wood plastic composite material
The deck board has a wall thickness of at least 4mm, but a minimum of 7mm
The deck board is used for outdoor decking, indoor floors or covering wall surfaces
The deck board does not include any cavities or grooves
The concavity optimizes material usage with respect to product performance
Where the top element gets thicker, near to the downward leg, it transfers ordinary loading more efficiently
Claim Rejections - 35 USC § 112
Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification [as filed] does not set forth the composite is a filled thermoplastic polymer material.
Claims 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification [as plastic composite material, but rather a thermoplastic wood fiber composite.
Claims 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification [as filed] does not set forth the deck board is extruded from wood plastic composite material, but rather a thermoplastic wood fiber composite.
Claims 14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification [as filed] does not set forth the deck board is an outdoor deck board.
Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 10 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2005/0210774 to Zeng.
Regarding claim 6, Zeng teaches in Figure 1 [annotated below], a deck board [panel that forms a deck (Paragraph 0036)] comprising an elongate body which, in cross section, has a number of substantially I-beam shaped sections (A) with operatively horizontal upper or head sections (B) connected to one another and lower operatively horizontally extending foot sections (C) being shorter in length than the head sections (B) so that free ends of the foot sections (C) are spaced apart, the deck board comprising a composite material [aluminum or plastic (Paragraph 0050) where aluminum would be a composite of aluminum, magnesium and silicon as it is an alloy or plastic would be a composite of different polymers].

    PNG
    media_image1.png
    679
    867
    media_image1.png
    Greyscale

Regarding claim 7, Zeng teaches in Figure 1 [annotated above] a central connecting section (D) of the I-beam (A) connects the upper (B) and lower (C) sections to complete the I-beam shape (A).
Regarding claim 10, Zeng teaches in Figure 1, upper surfaces of the foot sections (C) are substantially operatively horizontal.
Regarding claim 19, Zeng teaches the deck board is an outdoor deck board [used for roof decks or docks (Paragraph 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 8-9, 11-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2005/0210774 to Zeng.
Regarding claim 1, Zeng teaches in Figure 1 [annotated above], a deck board [panel that forms a deck (Paragraph 0036)] comprising an operatively upper board section (16) [planar upper surface (Paragraph 0037)] having at least one operatively downwardly depending support leg (A) terminating in two flanges (C) that extend transversely away from opposite sides of a lower end of the leg (A), the deck board comprising a composite material [aluminum or plastic (Paragraph 0050) where aluminum would be a composite of aluminum, magnesium and silicon as it is an alloy or plastic would be a composite of different polymers]. Zeng does not teach an underside of the flange comprising a concave surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an underside of the flange to have a concave surface since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been an obvious matter of design choice to modify the flange to have a concave surface since the Applicant has not disclosed that such a shape solves any stated problem or is of any particular purpose and it appears that the shape of Zeng would perform equally well.

Regarding claims 4 and 5, Zeng teaches in Figure 1, anti-slip formations (20) (Paragraph 0037) are located on an upper surface of the upper board section (16) wherein the anti-slip formations (20) comprise parallel elongated protrusions [ribs (Paragraph 0037)].
Regarding claim 8, Zeng teaches a deck board but does not teach the underside of the foot section is concave. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an underside of the foot section to be concave in shape since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been an obvious matter of design choice to modify the underside of the foot section to have a concave shape since the Applicant has not disclosed that such a shape solves any stated problem or is of any particular purpose and it appears that the shape of Zeng would perform equally well.
Regarding claim 9, Zeng teaches a deck board but does not teach an underside of the connected head sections is concave. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an underside of the connected head section to be concave in shape since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been an obvious matter of design choice to modify the underside of 
Regarding claim 11, Zeng teaches the deck board is made from a composite material [plastic (Paragraph 0050)] but does not teach the composite material is a filled thermoplastic polymer material. However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a filled thermoplastic polymer material for the composite since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Zeng teaches the deck board is made from a composite material [plastic (Paragraph 0050)] but does not teach the composite material is a wood plastic composite material. However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a wood plastic material for the composite since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Zeng teaches the deck board is made from an extruded (Paragraph 0036) composite material [plastic (Paragraph 0050)] but does not teach the composite material is a wood plastic composite material. However, it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 14, Zeng teaches the deck board is an outdoor deck board [used for roof decks or docks (Paragraph 0050).
Regarding claim 15, Zeng teaches a deck board but is silent about the wall thickness of the deck board. However, it would have been an obvious matter of design choice to specify a certain wall thickness since the Applicant has not disclosed that the stated wall thickness solves any stated problem or is of any particular purpose and it appears that any reasonable wall thickness would perform equally well. Furthermore, Zeng teaches the thickness and dimensions may be adjusted to provide the required durability (Paragraph 0050).
Regarding claim 16, Zeng teaches a deck board but is silent about the wall thickness of the deck board. However, it would have been an obvious matter of design choice to specify a certain wall thickness since the Applicant has not disclosed that the stated wall thickness solves any stated problem or is of any particular purpose and it appears that any reasonable wall thickness would perform equally well. Furthermore, Zeng teaches the thickness and dimensions may be adjusted to provide the required durability (Paragraph 0050).
Regarding claim 17, Zeng teaches the deck board is made from a composite material [plastic (Paragraph 0050)] but does not teach the composite material is a wood plastic composite material. However, it would have been obvious to one of 
Regarding claim 18, Zeng teaches the deck board is made from an extruded (Paragraph 0036) composite material [plastic (Paragraph 0050)] but does not teach the composite material is a wood plastic composite material. However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a wood plastic material for the composite since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Zeng teaches a deck board but is silent about the wall thickness of the deck board. However, it would have been an obvious matter of design choice to specify a certain wall thickness since the Applicant has not disclosed that the stated wall thickness solves any stated problem or is of any particular purpose and it appears that any reasonable wall thickness would perform equally well. Furthermore, Zeng teaches the thickness and dimensions may be adjusted to provide the required durability (Paragraph 0050).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635